UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended: November 30, 2013 Commission File Number 000-53121 ROSEWIND CORPORATION (Exact name of registrant as specified in its charter) COLORADO 47-0883144 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 16, Loveland, Colorado (Address of principal executive offices) (Zip code) (970) 635-0346 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days.YesþNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer,” and “smaller reporting company” in Rule 12(b) of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):YesoNoþ As of January 10, 2014, 4,917,402 shares of common stock, no par value of registrant were outstanding. Table of Contents Page PART IFINANCIAL INFORMATION Item 1. Financial Statements for the period ended November 30, 2013 Balance Sheets (Unaudited) 3 Statements of Operations (Unaudited) 4 Statements of Changes in Shareholders’ Equity (Deficit) (Unaudited) 5 Statements of Cash Flows (Unaudited) 8 Notes to Consolidated Financial Statements (Unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART IIOTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A.Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 2 ROSEWIND CORPORATION (A Development Stage Company) Balance Sheets November 30, August 31, Assets (unaudited) Current Assets: Cash $ $ Prepaid asset — Total current assets Property and equipment, net Other Assets: Security deposits Total assets $ $ Liabilities and Shareholders’ Equity (Deficit) Current liabilities: Accounts payable $ $ Accrued liabilities Accrued interest payable, related party Loans payable to related party Total current liabilities Shareholders’ equity (deficit): Preferred stock, no par value; 5,000,000 shares authorized, no shares issued and outstanding — — Common stock, no par value; 300,000,000 shares authorized, 4,917,402 and 4,897,402 shares issued and outstanding, respectively Common stock subscription — Additional paid-in capital Accumulated deficit ) ) Deficit accumulated during development stage ) ) Total shareholders' equity (deficit) ) ) Total liabilities and shareholders' equity (deficit) $ $ See accompanying notes to financial statements 3 ROSEWIND CORPORATION (A Development Stage Company) Statements of Operations (Unaudited) March 1, (Inception) For the Three Months Ended Through November 30, November 30, Revenue $ — $ — $ Operating expenses: Professional fees Contributed services, related party (Note 2) General and administrative Total operating expenses Loss from operations ) ) ) Other Income (Expense) Other income — — Interest expense ) ) ) Total other expenses ) ) ) Net loss $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) Basic and diluted weighted average common shares outstanding See accompanying notes to financial statements 4 ROSEWIND CORPORATION (A Development Stage Company) Statements of Changes in Shareholders' Equity (Deficit) Deficit Accumulated Accumulated Additional Other Common During Common Stock Paid-in Comprehensive Stock Accumulated Development Total Shares Amount Capital Loss Subscription Deficit Stage Equity Balance at March 1, 2005 (inception) 100,000 $ $ $
